DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth A. Almeter on 6/28/2022.

The application has been amended as follows: 
15. (Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to: 
receive a request to access functionality, the request to access functionality including detection of a signal associated with a pre-registered user computing device detected via near-field communication; 
responsive to detecting the signal associated with the pre-registered user computing device, establish a wireless connection between the pre-registered user computing device and a self-service kiosk associated with the computing platform; 
authenticate a user in response to receiving the request to access functionality, authenticating the user including transmitting a request for authentication data to the pre-registered user computing device; 
generate a first interactive user interface including a plurality of selectable options; 
display the generated first interactive user interface on a display of the computing platform; 
receive, from the pre-registered user computing device, user input in a region of a touch sensitive display of the pre-registered user computing device corresponding to one option of a plurality of selectable options displayed on the touch sensitive display via an image of the generated first interactive user interface captured via an image capture device of the pre-registered user computing device; and execute a function associated with the one option associated with the user input.

21. (Currently Amended) The one or more non-transitory computer-readable media of claim 15, wherein executing the function associated with the one option associated with the user input includes dispensing funds from the self-service kiosk associated with the computing platform.

 Allowable Subject Matter
2.	Claims 1, 3-8, 10-15, 17-21 are allowed.
Conclusion

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,401,077 (Laracey)- cited for positioning the mobile device of an account holder proximate to an ATM,  a display associated with the ATM, activating a camera on the mobile device to capture an image of an ATM code.
US 9,033,221 (Ramachandran et al.)-cited for automated banking machine with noncontact reading of card data.
“Guidelines for Contactless ATM Transactions – A Guide for ATM Owners and Operators.” U.S. Payments Forum.  Version 2.0.  July 2019.  -cited for contactless functionality at an ATM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/           Primary Examiner, Art Unit 3694